UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (State of other jurisdiction (IRS Employer of incorporation) Identification No.) 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Title of each class Name of each exchange on which To be so registered each class is to be so registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: 333-171046 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.001 Per Share (Title of class) ITEM 1. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED. Liberated Energy, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock, $0.001 par value per share, to be registered hereunder contained under the heading “Description of Capital Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-171046), as originally filed with the Securities and Exchange Commission (the “Commission”) on December 8, 2010, as subsequently amended (the “Registration Statement”). ITEM 2. EXHIBITS. EXHIBIT INDEX Incorporated by Reference Filing Date/ Exhibit Period End Number Exhibit Description Form Date Articles of Incorporation as filed with the Nevada Secretary of State dated September 14, 2010. S-1 12/08/2010 Amended Articles of Incorporation as filed with the Nevada Secretary of State dated February 6, 2013 8-K 2/07/2013 Certificate of Change as filed with the Nevada Secretary of State dated February 6, 2013 8-K 2/07/2013 By-laws S-1 12/08/2010 Patent Acquisition Agreement dated January 23, 2013 8-K 1/24/2013 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. LIBERATED ENERGY, INC. Date: April 21, 2014 By: /s/ FRANK PRINGLE Frank Pringle President, Director, Chief Executive Officer (Principal Executive Officer) Date: April 21, 2014 By: /s/ ELYSE THOMPSON Elyse Thompson Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
